

	

		III

		108th CONGRESS

		2d Session

		S. CON. RES. 139

		IN THE SENATE OF THE UNITED STATES

		

			September 30, 2004

			Mr. Lautenberg submitted

			 the following concurrent resolution; which was referred to the

			 Committee on Rules and

			 Administration

		

		CONCURRENT RESOLUTION

		Directing the Architect of the Capitol to

		  establish a temporary exhibit in the rotunda of the Capitol to honor the memory

		  of members of the United States Armed Forces who have lost their lives in

		  Operation Iraqi Freedom and Operation Enduring Freedom.

	

	

		1.Exhibit in rotunda of the

			 capitol in honor of members of armed forces killed in Iraq and

			 Afghanistan

			(a)Establishment

			 of temporary exhibitDuring the period beginning on October 1,

			 2004, and ending on November 30, 2004, the Architect of the Capitol shall

			 display in the rotunda of the Capitol an exhibit to honor the memory of members

			 of the United States Armed Forces who have lost their lives in Operation Iraqi

			 Freedom and Operation Enduring Freedom.

			(b)Form of

			 exhibitThe exhibit displayed under this section shall be in such

			 form and contain such material as the Architect may select, so long as—

				(1)the exhibit

			 displays the name, photograph, and biographical information with respect to

			 each individual member of the United States Armed Forces who has lost his or

			 her life in the Operations referred to in subsection (a); and

				(2)the exhibit

			 provides an opportunity for visitors to write messages of support and sympathy

			 to the families of the individuals represented in the exhibit and to have those

			 messages transmitted to the families.

				

